          Case 1:18-cv-10287-AKH Document 217 Filed 03/02/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
                                                                 :
 GIRL SCOUTS OF THE UNITED STATES OF                             :   ORDER REGARDING
 AMERICA,                                                        :   PRINCIPLES OF SEALING
                                                                 :   AND REDACTION
                                          Plaintiff,
                                                                 :
              v.                                                 :   18 Civ. 10287 (AKH)
                                                                 :
                                                                 :
                                                                 :
 BOY SCOUTS OF AMERICA,                                          :
                                          Defendant.             :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The parties moved to file voluminous documents under seal or with redactions on

the public record. See ECF Nos. 153, 163, 173, 186, 198, 207, 208. The Court scheduled a

conference via Microsoft Teams to resolve the various sealing and redaction issues, to be held

tomorrow, March 3, 2021, between 11:00 a.m. and 1:00 p.m. See ECF No. 179. In deciding the

sealing and redaction applications, the Court will be guided by the following principles, to which

the parties should be prepared to conform when making their arguments.

                 There is a constitutional and common law presumption of public access to judicial

documents, especially in a case where, as here, the public has a vested interest. The federal

courts recognize a general common law right of public access to court records and proceedings.

See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). This right of public access

ensures that courts have a measure of accountability, allows public monitoring, and furthers the

public interest in understanding the judicial process. See Lugosch v. Pyramid Co. of Onondaga,

435 F.3d 110, 119 (2d Cir. 2006). The Supreme Court has also recognized a constitutional right

of access under the First Amendment. See Globe Newspaper Co. v. Super. Ct. for Norfolk Cty.,


                                                        1
         Case 1:18-cv-10287-AKH Document 217 Filed 03/02/21 Page 2 of 3




457 U.S. 596, 603 (1982); Newsday LLC v. Cty. of Nassau, 730 F.3d 156, 163 (2d Cir. 2013)

(extending the constitutional right of access in criminal trials to civil proceedings and particular

judicial documents). As such, judicial documents “should not remain under seal absent the most

compelling reasons.” Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982). However, “documents

may be sealed if specific, on the record findings are made demonstrating that closure is essential

to preserve higher values and is narrowly tailored to serve that interest.” Lugosch, 435 F.3d at

120. In order to be designated a judicial document, “the item filed must be relevant to the

performance of the judicial function and useful in the judicial process.” Id. A document is

relevant to the performance of a judicial function if it “would reasonably have the tendency to

influence a district court’s ruling on a motion or in the exercise of its supervisory powers,

without regard to which way the court ultimately rules or whether the document ultimately in

fact influences the court’s decision.” Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019)

(emphasis in original). If the item qualifies as a judicial document, the court will then weigh the

competing interests of access, considering “the degree of judicial reliance on the document in

question and the relevance of the document’s specific contents to the nature of the proceeding.”

Newsday LLC v. Cty. of Nassau, 730 F.3d 156, 166-67 (2d Cir. 2013). A district court also

considers “the privacy interests of those resisting disclosure.” Lugosch, 435 F.3d at 120.

“Financial records of a wholly owned business, family affairs, illnesses, embarrassing conduct

with no public ramifications, and similar matters will weigh more heavily against access than

conduct affecting a substantial portion of the public.” United States v. Amodeo, 71 F.3d 1044,

1051 (2d Cir. 1995); see United States v. Wey, 256 F. Supp. 3d 355, 411 (S.D.N.Y. 2017) (“The

relevant materials reflect sensitive medical, financial, educational, and other personal

information pertaining to non-parties, and the Court finds that the privacy interests of those non-

parties outweigh any public interest in disclosure . . . .”) (Nathan, J.).




                                                   2
         Case 1:18-cv-10287-AKH Document 217 Filed 03/02/21 Page 3 of 3




             SO ORDERED.

Dated:       March 2, 2021                 ___________/s/_____________
             New York, New York             ALVIN K. HELLERSTEIN
                                            United States District Judge




                                       3
